EXHIBIT 10.1

 

SCANNER TECHNOLOGIES CORPORATION

2004 EQUITY INCENTIVE PLAN

(Approved by Shareholders on May 31, 2007)

 

SECTION 1.

DEFINITIONS

 

As used herein, the following terms shall have the meanings indicated below:

 

 

(a)

“Affiliates” shall mean a Parent or Subsidiary of the Company.

 

 

(b)

“Committee” shall mean a Committee of two or more directors who shall be
appointed by and serve at the pleasure of the Board. If the Company’s securities
are registered pursuant to Section 12 of the Securities Exchange Act of 1934, as
amended, then, to the extent necessary for compliance with Rule 16b-3, or any
successor provision, each of the members of the Committee shall be a
“non-employee director.” Solely for purposes of this Section 1(a), “non-employee
director” shall have the same meaning as set forth in Rule 16b-3, or any
successor provision, as then in effect, of the General Rules and Regulations
under the Securities Exchange Act of 1934, as amended.

 

 

(c)

The “Company” shall mean Scanner Technologies Corporation, a New Mexico
corporation.

 

 

(d)

“Fair Market Value” as of any date shall mean (i) if such stock is listed on the
Nasdaq National Market, Nasdaq SmallCap Market, or an established stock
exchange, the price of such stock at the close of the regular trading session of
such market or exchange on such date, as reported by The Wall Street Journal or
a comparable reporting service, or, if no sale of such stock shall have occurred
on such date, on the next preceding day on which there was a sale of stock; (ii)
if such stock is not so listed on the Nasdaq National Market, Nasdaq SmallCap
Market, or an established stock exchange, the closing price quoted by the OTC
Bulletin Board, the National Quotation Bureau, or any comparable reporting
service on such date; or (iii) if such stock is not publicly traded as of such
date, the per share value as determined by the Board, or the Committee, in its
sole discretion by applying principles of valuation with respect to the
Company’s Common Stock.

 

 

(e)

The “Internal Revenue Code” is the Internal Revenue Code of 1986, as amended
from time to time.


--------------------------------------------------------------------------------


 

(f)

The “Participant” means (i) an employee of the Company or any Subsidiary to whom
an incentive stock option has been granted pursuant to Section 9, (ii) a
consultant or advisor to or director, employee or officer of the Company or any
Subsidiary to whom a nonqualified stock option has been granted pursuant to
Section 10, or (iii) a consultant or advisor to, or director, employee or
officer of the Company or any Subsidiary to whom a restricted stock award has
been granted pursuant to Section 11.

 

 

(g)

“Parent” shall mean any corporation that owns, directly or indirectly in an
unbroken chain, fifty percent (50%) or more of the total voting power of the
Company’s outstanding stock.

 

 

(h)

The “Plan” means the Scanner Technologies Corporation 2004 Equity Incentive
Plan, as amended from time to time, including the form of Option and Award
Agreements as they may be modified by the Board from time to time.

 

 

(i)

“Stock” shall mean Common Stock of the Company (subject to adjustment as
described in Section 13) reserved for incentive and nonqualified stock options
and restricted stock awards pursuant to this Plan.

 

 

(j)

A “Subsidiary” shall mean any corporation of which fifty percent (50%) or more
of the total voting power of outstanding stock is owned, directly or indirectly
in an unbroken chain, by the Company.

 

SECTION 2.

PURPOSE

 

The purpose of the Plan is to promote the success of the Company and its
Subsidiaries by facilitating the employment and retention of competent personnel
and by furnishing incentive to officers, directors, employees, consultants, and
advisors upon whose efforts the success of the Company and its Subsidiaries will
depend to a large degree.

 

It is the intention of the Company to carry out the Plan through the granting of
stock options that will qualify as “incentive stock options” under the
provisions of Section 422 of the Internal Revenue Code, or any successor
provision, pursuant to Section 9 of this Plan, through the granting of
“nonqualified” stock options pursuant to Section 10 of this Plan, and through
the granting of restricted stock awards pursuant to Section 11 of this Plan. The
grant of all stock options and restricted stock awards shall, to the extent
required, comply with Section 16(b) of the Securities Exchange Act of 1934, the
Internal Revenue Code, or any other applicable law or regulation. In no event
shall any stock options become exercisable or the risks of forfeiture on any
restricted stock awards lapse prior to the date this Plan is approved by the
shareholders of the Company. If shareholder approval of this Plan is not
obtained within twelve (12) months after the adoption of the Plan by the Board
of Directors, any stock options or restricted stock awards previously granted
shall be revoked.

 

2


--------------------------------------------------------------------------------


SECTION 3.

EFFECTIVE DATE OF PLAN

 

The Plan shall be effective upon its adoption by the Board of Directors of the
Company, subject to approval by the shareholders of the Company as required in
Section 2.

 

SECTION 4.

ADMINISTRATION

 

The Plan shall be administered by the Board of Directors of the Company
(hereinafter referred to as the “Board”) or by a Committee that may be appointed
by the Board from time to time to administer the Plan (collectively referred to
as the “Administrator”). The Administrator shall have all of the powers vested
in it under the provisions of the Plan, including but not limited to exclusive
authority (where applicable and within the limitations described herein) to
determine, in its sole discretion, whether an incentive stock option,
nonqualified stock option or restricted stock award shall be granted, the
individuals to whom, and the time or times at which, options and awards shall be
granted, the number of shares subject to each option or award, the option price,
and terms and conditions of each option or award. The Administrator shall have
full power and authority to administer and interpret the Plan, to make and amend
rules, regulations and guidelines for administering the Plan, to prescribe the
form and conditions of the respective stock option and restricted stock award
agreements (which may vary from Participant to Participant) evidencing each
option or award and to make all other determinations necessary or advisable for
the administration of the Plan. The Administrator’s interpretation of the Plan,
and all actions taken and determinations made by the Administrator pursuant to
the power vested in it hereunder, shall be conclusive and binding on all parties
concerned.

 

No member of the Board or the Committee shall be liable for any action taken or
determination made in good faith in connection with the administration of the
Plan. In the event the Board appoints a Committee as provided hereunder, any
action of the Committee with respect to the administration of the Plan shall be
taken pursuant to a majority vote of the Committee members or pursuant to the
written resolution of all Committee members.

 

SECTION 5.

PARTICIPANTS

 

The Administrator shall from time to time, at its discretion and without
approval of the shareholders, designate those employees to whom incentive stock
options shall be granted pursuant to Section 9 of the Plan; those employees,
officers, directors, consultants and advisors of the Company or of any
Subsidiary to whom nonqualified stock options shall be granted pursuant to
Section 10 of the Plan; and those employees, officers, directors, consultants
and advisors of the Company or any Subsidiary to whom restricted stock awards
shall be granted pursuant to Section 11 of the Plan; provided, however, that
consultants or advisors shall not be eligible to receive stock options or
restricted stock awards hereunder unless such consultant or advisor renders bona
fide services to the Company or Subsidiary and such services are not in
connection with the offer or sale

 

3


--------------------------------------------------------------------------------


of securities in a capital raising transaction and do not directly or indirectly
promote or maintain a market for the Company’s securities. The Administrator may
grant additional incentive stock options, nonqualified stock options and
restricted stock awards under this Plan to some or all Participants then holding
options or awards or may grant options and awards solely or partially to new
Participants. In designating Participants, the Administrator shall also
determine the number of shares to be optioned or awarded to each such
Participant. The Board may from time to time designate individuals as being
ineligible to participate in the Plan.

 

SECTION 6.

STOCK

 

The Stock to be optioned or awarded under this Plan shall consist of authorized
but unissued shares of Stock. Three Million Eight Hundred Thousand (3,800,000)
shares of Stock shall be reserved and available for stock options and restricted
stock awards under the Plan; provided, however, that the total number of shares
of Stock reserved for options and restricted stock awards under this Plan shall
be subject to adjustment as provided in Section 13 of the Plan. In the event (i)
any portion of an outstanding stock option or restricted stock award under the
Plan for any reason expires, (ii) any portion of an outstanding stock option is
terminated prior to the exercise of such option, or (iii) any portion of a
restricted stock award is terminated prior to the lapsing of any risks of
forfeiture on such stock, the shares of Stock allocable to such portion of the
option or award shall continue to be reserved for stock options and restricted
stock awards under the Plan and may be optioned or awarded hereunder.

 

SECTION 7.

DURATION OF PLAN

 

Incentive stock options may be granted pursuant to the Plan from time to time
during a period of ten (10) years from the effective date of the Plan as defined
in Section 3. Nonqualified stock options and restricted stock awards may be
granted pursuant to the Plan from time to time after the effective date of the
Plan and until the Plan is discontinued or terminated by the Board. Any
incentive stock option granted during such ten-year period and any nonqualified
stock option or restricted stock award granted prior to the termination of the
Plan by the Board shall remain in full force and effect until the expiration of
the option or award as specified in the written stock option or restricted stock
award agreement and shall remain subject to the terms and conditions of this
Plan.

 

SECTION 8.

PAYMENT

 

Participants may pay for shares upon exercise of stock options granted pursuant
to this Plan with cash, personal check, certified check or, if approved by the
Administrator in its sole discretion, previously-owned shares of the Company’s
Common Stock valued at such Stock’s then Fair Market Value, or such other form
of payment as may be authorized by the Administrator. The

 

4


--------------------------------------------------------------------------------


Administrator may, in its sole discretion, limit the forms of payment available
to the Participant and may exercise such discretion any time prior to the
termination of the option granted to the Participant or upon any exercise of the
option by the Participant. “Previously-owned shares” means shares of the
Company’s Common Stock which the Participant has owned for at least six (6)
months prior to the exercise of the stock option, or for such other period of
time as may be required by generally accepted accounting principles.

 

With respect to payment in the form of Common Stock of the Company, the
Administrator may require advance approval or adopt such rules as it deems
necessary to assure compliance with Rule 16b-3, or any successor provision, as
then in effect, of the General Rules and Regulations under the Securities
Exchange Act of 1934, if applicable.

 

SECTION 9.

TERMS AND CONDITIONS OF INCENTIVE STOCK OPTIONS

 

Each incentive stock option granted pursuant to this Section 9 shall be
evidenced by a written stock option agreement (the “Option Agreement”). The
Option Agreement shall be in such form as may be approved from time to time by
the Administrator and may vary from Participant to Participant; provided,
however, that each Participant and each Option Agreement shall comply with and
be subject to the following terms and conditions:

 

 

(a)

Number of Shares and Option Price.  The Option Agreement shall state the total
number of shares covered by the incentive stock option. To the extent required
to qualify the Option as an incentive stock option under Section 422 of the
Internal Revenue Code, or any successor provision, or under the laws of any
other applicable law or regulation, the option price per share shall not be less
than one hundred percent (100%) of the Fair Market Value of the Common Stock per
share on the date the Administrator grants the option; provided, however, that
if a Participant owns stock possessing more than ten percent (10%) of the total
combined voting power of all classes of stock of the Company or of its Parent or
any Subsidiary, the option price per share of an incentive stock option granted
to such Participant shall not be less than one hundred ten percent (110%) of the
Fair Market Value of the Common Stock per share on the date of the grant of the
option. The Administrator shall have full authority and discretion in
establishing the option price and shall be fully protected in so doing.

 

 

(b)

Term and Exercisability of Incentive Stock Option.  The Administrator shall
establish in each case the term during which any incentive stock option granted
under the Plan may be exercised. To the extent required to qualify the Option as
an incentive stock option under Section 422 of the Internal Revenue Code, or any
successor provision, or by the laws of any other applicable law or regulation,
in no event shall any incentive stock option be exercisable during a term of
more than ten (10) years from the date on which it is granted; provided,
however, that if a Participant owns stock possessing more than ten percent (10%)
of the total combined voting power of all classes of stock of the Company or of
its Parent or any

 

5


--------------------------------------------------------------------------------


Subsidiary, the incentive stock option granted to such Participant shall be
exercisable during a term of not more than five (5) years from the date on which
it is granted. The Option Agreement shall state when the incentive stock option
becomes exercisable and shall also state the maximum term during which the
option may be exercised. In the event an incentive stock option is exercisable
immediately, the manner of exercise of the option in the event it is not
exercised in full immediately shall be specified in the Option Agreement. The
Administrator may accelerate the exercise date of any incentive stock option
granted hereunder which is not immediately exercisable as of the date of grant.

 

 

(c)

Withholding.  The Company or its Subsidiary shall be entitled to withhold and
deduct from future wages of the Participant all legally required amounts
necessary to satisfy any and all withholding and employment-related taxes
attributable to the Participant’s exercise of an incentive stock option or a
“disqualifying disposition” of shares acquired through the exercise of an
incentive stock option as defined in Code Section 421(b). In the event the
Participant is required under the Option Agreement to pay the Company, or make
arrangements satisfactory to the Company respecting payment of, such withholding
and employment-related taxes, the Board may, in its discretion and pursuant to
such rules as it may adopt, permit the Participant to satisfy such obligation,
in whole or in part, by electing to have the Company withhold shares of Common
Stock otherwise issuable to the Participant as a result of the option’s exercise
having a Fair Market Value equal to the minimum required tax withholding, based
on the minimum statutory withholding rates for federal and state tax purposes,
including payroll taxes, that are applicable to the supplemental income
resulting from the option. In no event may the Company or any Affiliate withhold
shares having a Fair Market Value in excess of such statutory minimum required
tax withholding. The Participant’s election to have shares withheld for this
purpose shall be made on or before the date the option is exercised or, if
later, the date that the amount of tax to be withheld is determined under
applicable tax law. Such election shall be approved by the Board and otherwise
comply with such rules as the Board may adopt to assure compliance with Rule
16b-3, or any successor provision, as then in effect, of the General Rules and
Regulations under the Securities Exchange Act of 1934, if applicable.

 

 

(d)

Other Provisions.  The Option Agreement authorized under this Section 9 shall
contain such other provisions as the Administrator shall deem advisable. Any
such Option Agreement shall contain such limitations and restrictions upon the
exercise of the option as shall be necessary to ensure that such option will be
considered an “incentive stock option” as defined in Section 422 of the Internal
Revenue Code or to conform to any change therein.

 

 

6


--------------------------------------------------------------------------------


SECTION 10.

TERMS AND CONDITIONS OF NONQUALIFIED STOCK OPTIONS

 

Each nonqualified stock option granted pursuant to this Section 10 shall be
evidenced by a written Option Agreement. The Option Agreement shall be in such
form as may be approved from time to time by the Administrator and may vary from
Participant to Participant; provided, however, that each Participant and each
Option Agreement shall comply with and be subject to the following terms and
conditions:

 

 

(a)

Number of Shares and Option Price.  The Option Agreement shall state the total
number of shares covered by the nonqualified stock option. Unless otherwise
determined by the Administrator, the option price per share shall be one hundred
percent (100%) of the Fair Market Value of the Common Stock per share on the
date the Administrator grants the option; provided, however, that the option
price may not be less than eighty-five percent (85%) of the Fair Market Value of
the Common Stock per share on the date of grant.

 

 

(b)

Term and Exercisability of Nonqualified Stock Option.  The Administrator shall
establish in each case the term during which any nonqualified stock option
granted under the Plan may be exercised. The Option Agreement shall state when
the nonqualified stock option becomes exercisable and shall also state the
maximum term during which the option may be exercised. In the event a
nonqualified stock option is exercisable immediately, the manner of exercise of
the option in the event it is not exercised in full immediately shall be
specified in the Option Agreement. The Administrator may accelerate the exercise
date of any nonqualified stock option granted hereunder which is not immediately
exercisable as of the date of grant.

 

 

(c)

Withholding.  The Company or its Subsidiary shall be entitled to withhold and
deduct from future wages of the Participant all legally required amounts
necessary to satisfy any and all withholding and employment-related taxes
attributable to the Participant’s exercise of a nonqualified stock option. In
the event the Participant is required under the Option Agreement to pay the
Company or Subsidiary, or make arrangements satisfactory to the Company or
Subsidiary respecting payment of, such withholding and employment-related taxes,
the Administrator may, in its discretion and pursuant to such rules as it may
adopt, permit the Participant to satisfy such obligation, in whole or in part,
by delivering shares of the Company’s Common Stock or by electing to have the
Company or Subsidiary withhold shares of Common Stock otherwise issuable to the
Participant having a Fair Market Value equal to the minimum required tax
withholding, based on the minimum statutory withholding rates for federal and
state tax purposes, including payroll taxes, that are applicable to the
supplemental income resulting from the exercise of the nonqualified stock
option. In no event may the Company or Subsidiary withhold shares having a Fair
Market Value in excess of such statutory minimum required tax withholding. The
Participant’s election to have shares withheld for this purpose shall be made on
or before the date the option is exercised or, if later, the date that the
amount of tax to be withheld is determined under applicable tax

 

7


--------------------------------------------------------------------------------


law. Such election shall be approved by the Administrator and otherwise comply
with such rules as the Administrator may adopt to assure compliance with Rule
16b-3, or any successor provision, as then in effect, of the General Rules and
Regulations under the Securities Exchange Act of 1934, if applicable.

 

 

(d)

Other Provisions.  The Option Agreement authorized under this Section 10 shall
contain such other provisions as the Administrator shall deem advisable.

 

SECTION 11.

RESTRICTED STOCK AWARDS

 

Each restricted stock award granted pursuant to the Plan shall be evidenced by a
written restricted stock agreement (the “Restricted Stock Agreement”). The
Restricted Stock Agreement shall be in such form as may be approved from time to
time by the Administrator and may vary from Participant to Participant;
provided, however, that each Participant and each Restricted Stock Agreement
shall comply with and be subject to the following terms and conditions:

 

 

(a)

Number of Shares.  The Restricted Stock Agreement shall state the total number
of shares of Stock covered by the restricted stock award.

 

 

(b)

Risks of Forfeiture.  The Restricted Stock Agreement shall set forth the risks
of forfeiture, if any, which shall apply to the shares of Stock covered by the
restricted stock award, and shall specify the manner in which such risks of
forfeiture shall lapse. The Administrator may, in its sole discretion, modify
the manner in which such risks of forfeiture shall lapse but only with respect
to those shares of Stock that are restricted as of the effective date of the
modification.

 

 

(c)

Issuance of Restricted Shares.  The Company shall cause to be issued a stock
certificate representing such shares of Stock in the Participant’s name, and
shall deliver such certificate to the Participant; provided, however, that the
Company shall place a legend on such certificate describing the risks of
forfeiture and other transfer restrictions set forth in the Participant’s
Restricted Stock Agreement and providing for the cancellation and return of such
certificate if the shares of Stock subject to the restricted stock award are
forfeited.

 

 

(d)

Rights as Shareholder.  Until the risks of forfeiture have lapsed or the shares
subject to such restricted stock award have been forfeited, the Participant
shall be entitled to vote the shares of Stock represented by such stock
certificates and shall receive all dividends attributable to such shares, but
the Participant shall not have any other rights as a shareholder with respect to
such shares.

 

 

(e)

Withholding Taxes.  The Company or its Subsidiary shall be entitled to withhold
and deduct from future wages of the Participant all legally required amounts
necessary to satisfy any and all withholding and employment-related taxes
attributable to the Participant’s restricted stock award. In the event the
Participant is required under the Restricted Stock Agreement to pay the Company
or Subsidiary,

 

8


--------------------------------------------------------------------------------


or make arrangements satisfactory to the Company or Subsidiary respecting
payment of, such withholding and employment-related taxes, the Administrator
may, in its discretion and pursuant to such rules as it may adopt, permit the
Participant to satisfy such obligations, in whole or in part, by delivering
shares of Common Stock, including shares of Stock received pursuant to a
restricted stock award on which the risks of forfeiture have lapsed. Such shares
shall have a Fair Market Value equal to the minimum required tax withholding,
based on the minimum statutory withholding rates for federal and state tax
purposes, including payroll taxes, that are applicable to the supplemental
income resulting from the lapsing of the risks of forfeiture on such restricted
stock. In no event may the Participant deliver shares having a Fair Market Value
in excess of such statutory minimum required tax withholding. The Participant’s
election to deliver shares of Common Stock for this purpose shall be made on or
before the date that the amount of tax to be withheld is determined under
applicable tax law. Such election shall be approved by the Administrator and
otherwise comply with such rules as the Administrator may adopt to assure
compliance with Rule 16b-3, or any successor provision, as then in effect, of
the General Rules and Regulations under the Securities Exchange Act of 1934, if
applicable.

 

 

(f)

Nontransferability.  No restricted stock award shall be transferable, in whole
or in part, by the Participant, other than by will or by the laws of descent and
distribution, prior to the date the risks of forfeiture described in the
restricted stock agreement have lapsed. If the Participant shall attempt any
transfer of any restricted stock award granted under the Plan prior to such
date, such transfer shall be void and the restricted stock award shall
terminate.

 

 

(g)

Other Provisions.  The Restricted Stock Agreement authorized under this Section
11 shall contain such other provisions as the Administrator shall deem
advisable.

 

SECTION 12.

TRANSFER OF OPTIONS

 

No incentive stock option shall be transferable, in whole or in part, by the
Participant other than by will or by the laws of descent and distribution.
During the Participant’s lifetime, only the Participant may exercise the
incentive stock option. If the Participant shall attempt any transfer of any
incentive stock option granted under the Plan during the Participant’s lifetime,
such transfer shall be void and the incentive stock option, to the extent not
fully exercised, shall terminate.

 

No nonqualified stock option shall be transferred, except that the Administrator
may, in its sole discretion, permit the Participant to transfer any or all
nonqualified stock options to any member of the Participant’s “immediate family”
as such term is defined in Rule 16a-1(e) promulgated under the Securities
Exchange Act of 1934, or any successor provision, or to one or more trusts whose
beneficiaries are members of such Participant’s “immediate family” or
partnerships in which such family members are the only partners; provided,
however, that the Participant cannot receive any consideration for the transfer
and such transferred nonqualified stock option shall continue to be subject to
the same terms and conditions as were applicable to such nonqualified stock
option immediately prior to its transfer.

 

9


--------------------------------------------------------------------------------


 

SECTION 13.

RECAPITALIZATION, SALE, MERGER, EXCHANGE OR LIQUIDATION

 

If, following adoption of this Plan, the Company effects an increase or decrease
in the number of shares of Common Stock in the form of a subdivision or
consolidation of shares, or the payment of a stock dividend, or effects any
other increase or decrease in the number of shares of Common Stock without
receipt of consideration by the Company, the number of shares of Option Stock
reserved under Section 6 hereof and the number of shares of Option Stock covered
by each outstanding option and restricted stock award, and the price per share
thereof, shall be appropriately adjusted by the Board to reflect such change.
Additional shares that may be credited pursuant to such adjustment shall be
subject to the same restrictions as are applicable to the shares with respect to
which the adjustment relates.

 

Unless otherwise provided in the Option or Award Agreement, in the event of an
acquisition of the Company through the sale of substantially all of the
Company’s assets and the consequent discontinuance of its business or through a
merger, consolidation, exchange, reorganization, reclassification, extraordinary
dividend, divestiture or liquidation of the Company (collectively referred to as
a “transaction”), the Board may provide for one or more of the following:

 

 

(a)

the equitable acceleration of the exercisability of any outstanding options and
the lapsing of the risks of forfeiture on any restricted stock awards;

 

 

(b)

the complete termination of this Plan, the cancellation of outstanding options
not exercised prior to a date specified by the Board (which date shall give
Participants a reasonable period of time in which to exercise the options prior
to the effectiveness of such transaction), and the cancellation of any
restricted stock awards for which the risks of forfeiture have not lapsed;

 

 

(c)

that Participants holding outstanding stock options shall receive, with respect
to each share of Stock subject to such options, as of the effective date of any
such transaction, cash in an amount equal to the excess of the Fair Market Value
of such Stock on the date immediately preceding the effective date of such
transaction over the option price per share of such options; provided that the
Board may, in lieu of such cash payment, distribute to such Participants shares
of stock of the Company or shares of stock of any corporation succeeding the
Company by reason of such transaction, such shares having a value equal to the
cash payment herein;

 

 

(d)

that Participants holding outstanding restricted stock awards shall receive,
with respect to each share of Stock subject to such awards, as of the effective
date of any such transaction, cash in an amount equal to the Fair Market Value
of such Stock on the date immediately preceding the effective date of such
transaction; provided that the Board may, in lieu of such cash payment,
distribute to such Participants shares of stock of the Company or shares of
stock of any corporation succeeding the Company by reason of such transaction,
such shares having a value equal to the cash payment herein;

 

10


--------------------------------------------------------------------------------


 

 

(e)

the continuance of the Plan with respect to the exercise of options which were
outstanding as of the date of adoption by the Board of such plan for such
transaction and provide to Participants holding such options the right to
exercise their respective options as to an equivalent number of shares of stock
of the corporation succeeding the Company by reason of such transaction; and

 

 

(f)

the continuance of the Plan with respect to restricted stock awards for which
the risks of forfeiture have not lapsed as of the date of adoption by the Board
of such plan for such transaction and provide to Participants holding such
awards the right to receive an equivalent number of shares of stock of the
corporation succeeding the Company by reason of such transaction.

 

The Board may restrict the rights of or the applicability of this Section 13 to
the extent necessary to comply with Section 16(b) of the Securities Exchange Act
of 1934, the Internal Revenue Code or any other applicable law or regulation.
The grant of an option or restricted stock award pursuant to the Plan shall not
limit in any way the right or power of the Company to make adjustments,
reclassifications, reorganizations or changes of its capital or business
structure or to merge, exchange or consolidate or to dissolve, liquidate, sell
or transfer all or any part of its business or assets.

 

SECTION 14.

INVESTMENT PURPOSE

 

No shares of Common Stock shall be issued pursuant to the Plan unless and until
there has been compliance, in the opinion of Company’s counsel, with all
applicable legal requirements, including without limitation, those relating to
securities laws and stock exchange listing requirements. As a condition to the
issuance of Stock to Participant, the Administrator may require Participant to
(i) represent that the shares of Stock are being acquired for investment and not
resale and to make such other representations as the Administrator shall deem
necessary or appropriate to qualify the issuance of the shares as exempt from
the Securities Act of 1933 and any other applicable securities laws, and (ii)
represent that Participant shall not dispose of the shares of Stock in violation
of the Securities Act of 1933 or any other applicable securities laws or any
company policies then in effect.

 

As a further condition to the grant of any stock option or the issuance of Stock
to Participant, Participant agrees to the following:

 

 

(a)

In the event the Company advises Participant that it plans an underwritten
public offering of its Common Stock in compliance with the Securities Act of
1933, as amended, and the underwriter(s) seek to impose restrictions under which
certain shareholders may not sell or contract to sell or grant any option to buy
or otherwise dispose of part or all of their stock purchase rights of the
underlying Common Stock,

 

11


--------------------------------------------------------------------------------


Participant will not, for a period not to exceed 180 days from the prospectus,
sell or contract to sell or grant an option to buy or otherwise dispose of any
stock option granted to Participant pursuant to the Plan or any of the
underlying shares of Common Stock without the prior written consent of the
underwriter(s) or its representative(s).

 

 

(b)

In the event the Company makes any public offering of its securities and
determines in its sole discretion that it is necessary to reduce the number of
issued but unexercised stock purchase rights so as to comply with any state’s
securities or Blue Sky law limitations with respect thereto, the Board of
Directors of the Company shall have the right (i) to accelerate the
exercisability of any stock option and the date on which such option must be
exercised, provided that the Company gives Participant prior written notice of
such acceleration, and (ii) to cancel any options or portions thereof, in
reverse chronological order based on the date or dates on which such options or
portions thereof would have become exercisable according to the original vesting
schedule set forth in the related stock option agreements, which Participant
does not exercise prior to or contemporaneously with such public offering.

 

 

(c)

In the event of a transaction (as defined in Section 13 of the Plan),
Participant will comply with Rule 145 of the Securities Act of 1933 and any
other restrictions imposed under other applicable legal or accounting principles
if Participant is an “affiliate” (as defined in such applicable legal and
accounting principles) at the time of the transaction, and Participant will
execute any documents necessary to ensure compliance with such rules.

 

The Company reserves the right to place a legend on any stock certificate issued
upon the exercise of an option or upon the grant of a restricted stock award
pursuant to the Plan to assure compliance with this Section 14.

 

SECTION 15.

RIGHTS AS A SHAREHOLDER

 

A Participant (or the Participant’s successor or successors) shall have no
rights as a shareholder with respect to any shares covered by an incentive stock
option or nonqualified stock option until the date of the issuance of a stock
certificate evidencing such shares. No adjustment shall be made for dividends
(ordinary or extraordinary, whether in cash, securities or other property),
distributions or other rights for which the record date is prior to the date
such stock certificate is actually issued (except as otherwise provided in
Section 13 of the Plan).

 

SECTION 16.

AMENDMENT OF THE PLAN

 

The Board may from time to time, insofar as permitted by law, suspend or
discontinue the Plan or revise or amend it in any respect; provided, however,
that no such revision or amendment,

 

12


--------------------------------------------------------------------------------


except as is authorized in Section 13, shall impair the terms and conditions of
any stock option or restricted stock award which is outstanding on the date of
such revision or amendment to the material detriment of the Participant without
the consent of the Participant. Notwithstanding the foregoing, no such revision
or amendment shall (i) increase the number of shares subject to the Plan except
as provided in Section 13 hereof, (ii) change the designation of the class of
employees eligible to receive stock options or restricted stock awards, (iii)
decrease the price at which options may be granted, or (iv) increase the
benefits accruing to Participants under the Plan, without the approval of the
shareholders of the Company if such approval is required for compliance with the
requirements of any applicable law or regulation. Furthermore, the Plan may not,
without the approval of the shareholders, be amended in any manner that will
cause incentive stock options to fail to meet the requirements of Section 422 of
the Internal Revenue Code.

 

SECTION 17.

NO OBLIGATION TO EXERCISE OPTION

 

The granting of a stock option shall impose no obligation upon the Participant
to exercise such option. Further, the granting of a stock option or restricted
stock award hereunder shall not impose upon the Company or any Subsidiary any
obligation to retain the Participant in its employ for any period.

 

 







13


--------------------------------------------------------------------------------